— Appeal by defendant from a judgment of the Supreme Court, Queens County (Groh, J.), rendered November 10,1982, convicting him of manslaughter in the first degree, upon a jury verdict, and imposing sentence.
Judgment affirmed.
The People proved defendant’s guilt beyond a reasonable doubt and excluded to a moral certainty every reasonable hypothesis other than guilt. The photograph of defendant provided to the police by the complainant was not properly the subject of a suppression motion because its production and the identification were not the result of a police-initiated identification procedure, but rather were the fruits of the independent activities of private citizens (People v Logan, 25 NY2d 184, 194; see, also, People v Laguer, 58 AD2d 610). In any event, there was more than an adequate independent basis upon which the eyewitness made the lineup identification. Mollen, P. J., Mangano, O’Connor and Lawrence, JJ., concur.